         Case 1:17-cv-06281-WHP Document 69 Filed 05/06/20 Page 1 of 2



             ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK P.C.
                                         875 THIRD AVENUE
                                NEW YORK, NEW YORK 10022-0123
                                              _______
                                             (212) 603-6300
                                               _________
                                           FAX (212) 956-2164

                                           ___________
                                           ________
                                                 _ ___
                                                                                  Lisa Alexis Jones
                                                                                  Partner
                                                                                  Direct Dial: (212) 603-6344
                                                                                  laj@robinsonbrog.com




                                               April 30, 2020

VIA ECF

The Honorable William H. Pauley, III
United States District Court
Southern District of New York
500 Pearl Street
New York, New York

                       Re:     Theresa Harrison v. Port Authority of New York and New Jersey
                               United States District Court Case No. 17-cv-06281-WHP

Dear Judge Pauley:

        Counsel write jointly on behalf of plaintiff Theresa Harrison and defendant Port Authority of
New York and New Jersey in the above-referenced matter and submit this letter to request for a sixty
(60) day extension on the filing of the parties’ Pretrial Order and the Pretrial Conference. The
current deadline for filing the Pretrial Order is May 8, 2020 and the Pretrial Conference is currently
scheduled for May 14, 2020. The reasons for this request are as follows:

         The Court scheduled the deadline for filing the JPTO on March 13, 2020. Since that time, of
course, a global pandemic has seized New York City and the country, requiring all non-essential
businesses, including law firms and offices, to close and for residents to “shelter-in-place.” As a
result, counsel for the parties have been required to work from home, and the continued logistics of
coordinating remote practices and accessing hard, non-electronic documents, files and tapes from the
office on a large and protracted scale has made completing the JPTO by the above deadline
extraordinarily difficult. The parties have conferred and agree that an extension until July 8, 2020,
and for the Pretrial Conference to be rescheduled on a date and time convenient for the Court
thereafter would be sufficient to complete the final JPTO. This request is for extraordinary good




{
          Case 1:17-cv-06281-WHP Document 69 Filed 05/06/20 Page 2 of 2
ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK P.C.

Page 2


cause, is the parties’ first request for an extension to file the JPTO and will not unduly delay the
proceedings.

         We thank the Court for its consideration.

                                              Very truly yours,

                                              ROBINSON BROG LEINWAND GREENE
                                               GENOVESE & GLUCK P.C.


                                              By:    Lisa Alexis Jones
                                                     Lisa Alexis Jones

cc:      All Counsel of Record (via ECF)


      Application granted. The parties shall submit a joint pre-trial order by
      September 10, 2020. The parties shall appear for a final pre-trial conference on
      September 17, 2020 at 10:30 a.m.

           Dated: May 6, 2020
                New York, New York
